Per Curiam :
Proceedings were instituted by the respondent, the New York, Ontario and Western Railway Company, to review an assessment of its property by the assessors of the town of Walton, Delaware county, N. Y. After the issuance of the writ of certiorari the defendants made a motion at Special Term to quash the writ. The motion was denied, and the defendants appealed. The order denying the motion was affirmed by this court,* and a motion is now made for leave to appeal to the Court of Appeals. The contention of the appellants is that the conclusion as originally reached as to the sufficiency of the complaint filed with the assessors on “ grievance day,” which constituted the basis of the proceeding, was “ contrary to law, and at variance with the uniform line of reported cases in this State.” Nothing is found in the cases cited by the appellants which could alter our conclusion. The statement filed with the assessors was that the assessment was erroneous for overvaluation and inequality. That “ the proposed assessment of $310,517 against the property of said company in said town is erroneous because made at an overvaluation, and unequal because made at a higher proportionate valuation than any other property in said town.” It also alleged “ an overvaluation for the reason that the proposed assessment of $310,517 is more than the full value of said property in the condition in which it was found by the assessors at the time of malting said assessment, and unequal because none of the other property in said town is assessed at more than fifty per cent of its full value.” Thex'L is"' nothing in the Tax Law requiring that the statement shoul d specify the instances of inequality. (See Consol. Laws, chap„ 60 [Laws of 1909, chap. 62], § 37; revising Gen. Laws, chap. 24 [Laws of 1896, chap. 908], § 36.) It is true that it was said in People ex rel. Hermann v. Kaufman (121 App. Div. 599, 600) that “This seems to be made the law by the courts,” and People ex rel. Sutphen v. Feitner (45 id. 542) and People ex rel. Erie R. R., Co. v. Webster (49 id. 556) were cited. An examination of these cases will show that they are not an authority for this doctrine. On the contrary, it was said in the latter case (p. 563) : “ Under the statute, if the error complained *818of is that the assessment is unequal, a complainant filing such statement is not required to state therein the instances wherein the other property upon the roll has been assessed at a less proportionate valuation than the property of such complainant. Such requirement would involve the preparation of the case for trial at the time of filing the statement, which is the first step in the proceeding. In the statement in this case the broad fact is stated that the assessment complained of is illegal, incorrect and erroneous, for the reason that the valuation placed on the relator’s property is unequal, and not in proportion to the valuation placed on the other property set forth in the assessment roll. The statement made is as full as it could have been made, unless the relator, at the time, and before taking the preliminary step of filing it, had taken pains to ascertain the value of all the real property in the town. We think it was unnecessary to embody such facts in such preliminary statement; that the provision of the statute which requires the complainant to specify the respect in which the assessment complained of is incorrect, is complied with by stating that the property is assessed for more than its full value, or that the assessment is proportionately larger than upon all the other property in the town.”
But, however that may be, it is clear that the court did not err in the case at bar by refusing to quash the writ, as the relator was entitled under this doctrine to a review of the assessment upon the question of overvaluation. It is also to be observed that the statement filed did .specify the instances of inequality and the extent xti\n.reof as fully, clearly and effectively as if a schedule showing the true valuve and the assessed valuation of all the other property in the town had been included in or annexed to the statement. In People ex rel. Mew York Central <& Id. P. P. P. Co. v. Pudlong (25 App. Div. 375j\ Mr. Justice Follett, in speaking of the sufficiency of a petition ^diich was then required by section 250 of the Tax Law (Gen. Law's, chap. 24; Laws of 1896, chap. 908), and is now required by section 290 of the Tax Law (Consol. Laws, chap. 60; Laws of 1909, cli^p. 62), to specify the instance in which the inequality exists, said: ■“ In the petition and in the writ it is clearly and definitely stated that the valuation placed by the assessors upon the relator’s property for the purpose of taxation is ninety-five per cent of its actual value, and that the valuation placed upon the other *819property in the town for the purpose of taxation is but fifty per cent of its value. This is a clear and definite assertion of a fact which, if true, entitled the relator to relief.”
It follows that the case was properly disposed of, and that the motion must be denied.
All concurred.
Motion denied.

 See 142 App. Div. 923.— [Rep.